—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J., at suppression hearing; Joseph Mazur, J., at plea and sentence), rendered April 22, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree and attempted criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The arresting officer’s testimony that defendant, having hastily exited a livery cab upon its being stopped for a traffic infraction, abruptly turned away from the arresting officer while sharply maneuvering his arm and shoulder up in a manner consistent with reaching for his waistband, was not incredible as a matter of law, and, in the context of a rapidly unfolding street encounter, justified the officer’s belief that he was in imminent danger (see, People v Benjamin, 51 NY2d 267, 271). The officer’s approach of the cab from the rear was in accordance with standard police procedure used in traffic stops, and there is no reason to disturb the hearing court’s finding that the officer’s actions in raising his hands and saying "where are you going, what’s the rush” was an instinctive reaction to defendant’s abrupt movements and not a *349constructive seizure. Concur — Ellerin, J. P., Kupferman, Ross, Nardelli and Williams, JJ.